Exhibit 10.2
 
PG&E CORPORATION
2012 OFFICER SEVERANCE POLICY
(Amended effective as of May 12, 2014)
 
1.           Purpose.  This is the controlling and definitive statement of the
Officer Severance Policy of PG&E Corporation (“Policy”).  Since Officers are
employed at the will of PG&E Corporation (“Corporation”) or a participating
employer (“Employer”), their employment may be terminated at any time, with or
without cause.  A list of Employers is attached hereto as Appendix A.  The
Policy became effective March 1, 2012, and provides Officers of the Corporation
and Employers in Officer Compensation Bands I through V (“Officers”) with
severance benefits if their employment is terminated, and the Officer is not
eligible for severance benefits under the predecessor PG&E Corporation Officer
Severance Policy (the “Predecessor Policy”), which was first adopted effective
November 1, 1998.1 The Policy’s definition of Change in Control was amended
effective May 12, 2014.2  Severance benefits for officers not covered by this
Policy (or the Predecessor Policy) will be provided under policies or programs
developed by the appropriate lines of business in consultation with and with the
approval by the Senior Human Resources Officer of the Corporation.  For the
avoidance of doubt, revisions made to this Policy relating to Code Section 409A
(defined below), apply to all Officers including those that may be covered under
prior provisions of the Policy as required by Section 6 hereof.
 
The purpose of the Policy is to attract and retain senior management by defining
terms and conditions for severance benefits, to provide severance benefits that
are part of a competitive total compensation package, to provide consistent
treatment for all terminated officers, and to minimize potential litigation
costs associated with Officer termination of employment.
 
2.           Termination of Employment Not Following a Change in Control or
Potential Change in Control.
 
(a)           Corporation or Employer’s Obligations.  If the Corporation or an
Employer exercises its right to terminate an Officer’s employment without cause
and such termination does
 



--------------------------------------------------------------------------------

 
1
Severance benefits for Officers who are currently covered by an employment
agreement will continue to be provided solely under such agreements until their
expiration at which time this Policy will become effective for such Officers.
Any Officer’s waiver of benefits under this Policy shall take precedence over
the terms of this Policy.  If an employee becomes a covered Officer under this
Policy as a result of a promotion, and if such Officer was then covered by a
severance arrangement subject to Section 409A of the Internal Revenue Code of
1986 (“Code Section 409A”), the severance benefits under this Policy provided to
such person shall comply with the time and form of payment provisions of such
prior severance arrangement, to the extent required by Code Section 409A.

 
 
Officers subject to the Predecessor Policy as of  February 29, 2012 will
continue to be subject to the  terms of that Prececessor Policy until three
years after receiving notice of the adoption of this Policy and its terms, to
the extent that becoming subject to this Policy would reduce such officers’
aggregate level of benefits, as per Section 6 of the Predecessor Policy.

 
 
2
Officers described in the second paragraph of the preceding footnote and
officers subject to this Policy as of May 11, 2014 will continue to be subject
to the definition of Change in Control in the Predecessor Policy or the Policy,
as applicable, in effect on May 11, 2014, until three years after receiving
notice of the adoption of the revised definition of Change in Control, to the
extent that becoming subject to such revision would reduce such officers’
aggregate level of benefits, as per Section 6 of the Predecessor Policy and this
Policy.

 

 
 

--------------------------------------------------------------------------------

 



not entitle Officer to payments under Section 3, the Officer shall be given
thirty (30) days’ advance written notice or pay in lieu thereof (which shall be
paid in a lump sum together with the payment described in Section 2(a)(1)
below).  Except as provided in Section 2(b) below, in consideration of the
Officer’s agreement to the obligations described in Section 2(d) below and to
the arbitration provisions described in Section 12 below, the following payments
and benefits shall also be provided to Officer following Officer’s separation
from service (within the meaning of Code Section 409A):3
 
(1)           A lump sum severance payment equal to:  1/12 (the sum of the
Officer’s annual base compensation and the Officer’s Short-Term Incentive Plan
target award at the time of his or her termination) times twelve (“Severance
Multiple”).  Annual base compensation shall mean the Officer’s monthly base pay
for the month in which the Officer is given notice of termination, multiplied by
12.  The payment described in this Section 2(a)(1) shall be made in a single
lump sum as soon as practicable following the date the release of claims
described in Section 2(d)(1) becomes effective, provided that payment shall in
no event be made later than the 15th day of the third month following the later
of the end of the calendar year or the Corporation’s taxable year in which the
Officer’s separation from service occurs.
 
(2)           Except as otherwise set forth in the applicable award agreement or
as otherwise required by applicable law, the equity-based incentive awards
granted to Officer under the Corporation’s Long-Term Incentive Program which
have not yet vested as of the date of termination will continue to vest over a
period of months equal to the Severance Multiple after the date of termination
as if the Officer had remained employed for such period.  Except as otherwise
set forth in the applicable award agreement, for vested stock options as of the
date of termination, the Officer shall have the right to exercise such stock
options at any time within their respective terms or within five years after
termination, whichever is shorter.  Except as otherwise set forth in the
applicable award agreement, for stock options that vest during a period of
months equal to the Severance Multiple, the Officer shall have the right to
exercise such options at any time within one year after termination, subject to
the term of the options.  Except as otherwise set forth in the applicable award
agreement, any unvested equity-based incentive awards remaining at the end of
such period shall be forfeited;
 
(3)           For Officers in Officer Bands I, II or III, two thirds of the
unvested Company stock units in the Officer’s account in the Corporation’s
Deferred Compensation Plan for Officers which were awarded in connection with
the Executive Stock Ownership Program requirements (“SISOPs”) shall vest upon
the Officer’s termination, and one third shall be forfeited.  For Officers in
Officer Bands IV and V, one third of any unvested SISOPs shall vest upon the
Officer’s termination, and two thirds shall be forfeited.  Unvested stock units
attributable to SISOPs which become vested under this provision shall be
distributed to Officer in accordance with the Deferred Compensation Plan after
such stock units vest;
 
(4)           Officer shall be entitled to receive a lump sum cash payment equal
to the estimated value of 18 months’of COBRA premiums for the Officer, based on
the Officer’s benefit levels at the time of termination (with such payment
subject to taxation under applicable law);
 



--------------------------------------------------------------------------------

 
3
Any payments made hereunder shall be less applicable taxes.

 

 
2

--------------------------------------------------------------------------------

 
 
 
(5)           To the extent not theretofore paid or provided, the Officer shall
be paid or provided with any other amounts or benefits required to be paid or
provided or which the Officer is eligible to receive under any plan, contract or
agreement of the Corporation or Employer;
 
(6)           Such career transition services as the Corporation’s Senior Human
Resources Officer shall determine is appropriate (if any), provided that payment
of such services will only be made to the extent the Officer actually incurs an
expense and then only to the extent incurred and paid within the time limit set
forth in Treasury Regulation Section 1.409A-1(b)(9)(v)(E).  Any such services,
to the extent they are not exempt under Treasury Regulation Section
1.409A-1(b)(9)(v)(A) or (D), shall be structured to comply with the requirements
of Treasuary Regulation Section 1.409A-3(i)(1)(iv) and, if applicable, shall be
subject to the six-month delay described in Code Section 409A(a)(2)(B)(i).
 
 (7)         All acts required of the Employer under the Policy may be performed
by the Corporation for itself and the Employer, and the costs of the Policy may
be equitably apportioned by the Administrator among the Corporation and the
other Employers.  The Corporation shall be responsible for making payments and
providing benefits pursuant to this Policy for Officers employed by the
Corporation.  Whenever the Employer is permitted or required under the terms of
the Policy to do or perform any act, matter or thing, it shall be done and
performed by any Officer or employee of the Employer who is thereunto duly
authorized by the board of directors of the Employer.  Each Employer shall be
responsible for making payments and providing benefits pursuant to the Policy on
behalf of its Officers or for reimbursing the Corporation for the cost of such
payments or benefits, as determined by the Corporation in its sole
discretion.  In the event the respective Employer fails to make such payment or
reimbursement, an Officer’s (or other payee’s) sole recourse shall be against
the respective Employer, and not against the Corporation;
 
(b)           Remedies.  An Officer shall be entitled to recover damages for
late or nonpayment of amounts to which the Officer is entitled hereunder.  The
Officer shall also be entitled to seek specific performance of the obligations
and any other applicable equitable or injunctive relief.
 
(c)           Section 2(a) shall not apply in the event that an Officer’s
employment is terminated “for cause.”  Except as used in Section 3 of this
Policy, “for cause” means that the Corporation, in the case of an Officer
employed by the Corporation, or Employer in the case of an Officer employed by
an Employer, acting in good faith based upon information then known to it,
determines that the Officer has engaged in, committed, or is responsible for (1)
serious misconduct, gross negligence, theft, or fraud against the Corporation
and/or an Employer; (2) refusal or unwillingness to perform his duties; (3)
inappropriate conduct in violation of Corporation’s equal employment opportunity
policy; (4) conduct which reflects adversely upon, or making any remarks
disparaging of, the Corporation, its Board of Directors, Officers, or employees,
or its affiliates or subsidiaries; (5) insubordination; (6) any willful act that
is likely to have the effect of injuring the reputation, business, or business
relationship of the Corporation or its subsidiaries or affiliates; (7) violation
of any fiduciary duty; or (8) breach of any duty of loyalty; or (9) any breach
of the restrictive covenants contained in Section 2(d) below.  Upon
 

 
3

--------------------------------------------------------------------------------

 



termination “for cause,” the Corporation, its Board of Directors, Officers, or
employees, or its affiliates or subsidiaries shall have no liability to the
Officer other than for accrued salary, vacation benefits, and any vested rights
the Officer may have under the benefit and compensation plans in which the
Officer participates and under the general terms and conditions of the
applicable plan.
 
(d)           Obligations of Officer.
 
(1)           Release of Claims.  There shall be no obligation to commence the
payment of the amounts and benefits described in Section 2(a) until the latter
of (1) the delivery by Officer to the Corporation a fully executed comprehensive
general release of any and all known or unknown claims that he or she may have
against the Corporation, its Board of Directors, Officers, or employees, or its
affiliates or subsidiaries and a covenant not to sue in the form prescribed by
the Administrator, and (2) the expiration of any revocation period set forth in
the release.  The Corporation shall promptly furnish such release to Officer in
connection with the Officer’s separation from service, and such release must be
executed by Officer and become effective during the period set forth in the
release as a condition to Officer receiving the payments and benefits described
in Section 2(a).
 
(2)           Covenant Not to Compete.  (i) During the period of Officer’s
employment with the Corporation or its subsidiaries and for a period of twelve
(12) months thereafter (the “Restricted Period”), Officer shall not, in any
county within the State of California or in any city, county or area outside the
State of California within the United States or in the countries of Canada or
Mexico, directly or indirectly, whether as partner, employee, consultant,
creditor, shareholder, or other similar capacity, promote, participate, or
engage in any activity or other business competitive with the Corporation’s
business or that of any of its subsidiaries or affiliates, without the prior
written consent of the Corporation’s Chief Executive Officer.  Notwithstanding
the foregoing, Officer may have an interest in any public company engaged in a
competitive business so long as Officer does not own more than 2 percent of any
class of securities of such company, Officer is not employed by and does not
consult with, or becomes a director of, or otherwise engage in any activities
for, such competing company.
 
a.           The Corporation and its subsidiaries presently conduct their
businesses within each county in the State of California and in areas outside
California that are located within the United States, and it is anticipated that
the Corporation and its subsidiaries will also be conducting business within the
countries of Canada and Mexico.  Such covenants are necessary and reasonable in
order to protect the Corporation and its subsidiaries in the conduct of their
businesses.  To the extent that the foregoing covenant or any provision of this
Section 2(d)(2)a shall be deemed illegal or unenforceable by a court or other
tribunal of competent jurisdiction with respect to (i) any geographic area, (ii)
any part of the time period covered by such covenant, (iii) any activity or
capacity covered by such covenant, or (iv) any other term or provision of such
covenant, such determination shall not affect such covenant with respect to any
other geographic area, time period, activity or other term or provision covered
by or included in such covenant.
 
(3)           Soliciting Customers and Employees.  During the Restricted Period,
Officer shall not, directly or indirectly, solicit or contact any customer or
any prospective
 

 
4

--------------------------------------------------------------------------------

 



customer of the Corporation or its subsidiaries or affiliates for any commercial
pursuit that could be reasonably construed to be in competition with the
Corporation, or induce, or attempt to induce, any employees, agents or
consultants of or to the Corporation or any of its subsidiaries or affiliates to
do anything from which Officer is restricted by reason of this covenant nor
shall Officer, directly or indirectly, offer or aid to others to offer
employment to, or interfere or attempt to interfere with any employment,
consulting or agency relationship with, any employees, agents or consultants of
the Corporation, its subsidiaries and affiliates, who received compensation of
$75,000 or more during the preceding six (6) months, to work for any business
competitive with any business of the Corporation, its subsidiaries or
affiliates.
 
(4)           Confidentiality.  Officer shall not at any time (including after
termination of employment) divulge to others, use to the detriment of the
Corporation or its subsidiaries or affiliates, or use in any business
competitive with any business of the Corporation or its subsidiaries or
affiliates any trade secret, confidential or privileged information obtained
during his employment with the Corporation or its subsidiaries or affiliates,
without first obtaining the written consent of the Corporation’s Chief Executive
Officer.  This paragraph covers but is not limited to discoveries, inventions
(except as otherwise provided by California law), improvements, and writings,
belonging to or relating to the affairs of the Corporation or of any of its
subsidiaries or affiliates, or any marketing systems, customer lists or other
marketing data.  Officer shall, upon termination of employment for any reason,
deliver to the Corporation all data, records and communications, and all
drawings, models, prototypes or similar visual or conceptual presentations of
any type, and all copies or duplicates thereof, relating to all matters
contemplated by this paragraph.
 
(5)           Assistance in Legal Proceedings.  During the Restricted Period,
Officer shall, upon reasonable notice from the Corporation, furnish information
and proper assistance (including testimony and document production) to the
Corporation as may be reasonably required by the Corporation in connection with
any legal, administrative or regulatory proceeding in which it or any of its
subsidiaries or affiliates is, or may become, a party, or in connection with any
filing or similar obligation of the Corporation imposed by any taxing,
administrative or regulatory authority having jurisdiction, provided, however,
that the Corporation shall pay all reasonable expenses incurred by Officer in
complying with this paragraph within 60 days after Officer incurs such expenses.
 
(6)           Remedies.  Upon Officer’s failure to comply with the provisions of
this Section 2(d), the Corporation shall have the right to immediately terminate
any unpaid amounts or benefits described in Section 2(a) to Officer.  In the
event of such termination, the Corporation shall have no further obligations
under this Policy and shall be entitled to recover damages.  In the event of an
Officer’s breach or threatened breach of any of the covenants set forth in this
Section 2(d), the Corporation shall also be entitled to specific performance by
Officer of any such covenant and any other applicable equitable or injunctive
relief.
 
3.           Termination of Employment Following a Change in Control or
Potential Change in Control.
 
(a)           If an Executive Officer’s employment by the Corporation or any
subsidiary or successor of the Corporation shall be subject to an Involuntary
Termination within the Covered
 

 
5

--------------------------------------------------------------------------------

 



Period, then the provisions of this Section 3 instead of Section 2 shall govern
the obligations of the Corporation as to the payments and benefits it shall
provide to the Executive Officer.  In the event that Executive Officer’s
employment with the Corporation or an employing subsidiary is terminated under
circumstances which would not entitle Executive Officer to payments under this
Section 3, Executive Officer shall only receive such benefits to which he is
entitled under Section 2, if any.  In no event shall Executive Officer be
entitled to receive termination benefits under both this Section 3 and Section
2.
 
All the terms used in this Section 3 shall have the following meanings:
 
(1)           “Affiliate” shall mean any entity which owns or controls, is owned
or is under common ownership or control with, the Corporation.
 
(2)           “Cause” shall mean (i) the willful and continued failure of the
Executive Officer to perform substantially the Executive Officer’s duties with
the Corporation or one of its affiliates (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Executive Officer by the Board of
Directors or the Chief Executive Officer of the Corporation which specifically
identifies the manner in which the Board of Directors or Chief Executive Officer
believes that the Executive Officer has not substantially performed the
Executive Officer’s duties; or (ii) the willful engaging by the Executive
Officer in illegal conduct or gross misconduct which is materially demonstrably
injurious to the Corporation.
 
For purposes of the provision, no act or failure to act, on the part of the
Executive Officer, shall be considered “willful” unless it is done, or omitted
to be done, by the Executive Officer in bad faith or without reasonable belief
that the Executive Officer’s action or omission was in the best interests of the
Corporation.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board of Directors or upon the instructions of
the Chief Executive Officer or a senior officer of the Corporation or based upon
the advice of counsel for the Corporation shall be conclusively presumed to be
done, or omitted to be done, by the Executive Officer in good faith and in the
best interests of the Corporation.  The cessation of employment of the Executive
Officer shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive Officer a copy of a resolution duly adopted by
the affirmative vote of not less than three-quarters of the entire membership of
the Board of Directors at a meeting of the Board of Directors called and held
for such purpose (after reasonable notice is provided to the Executive Officer
and the Executive Officer is given an opportunity, together with counsel, to be
heard before the Board of Directors), finding that, in the good faith opinion of
the Board of Directors, the Executive Officer is guilty of the conduct described
in subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.
 
(3)           “Change in Control” shall mean the occurrence of any of the
following:
 
a.           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (“Exchange Act”), but excluding any benefit
plan for employees or any trustee, agent or other fiduciary for any such plan
acting in such person’s capacity as such fiduciary), directly or indirectly,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Exchange Act) of securities of the Corporation representing
 

 
6

--------------------------------------------------------------------------------

 



thirty percent (30%) or more of the combined voting power of the Corporation’s
then outstanding voting securities; or
 
b.           during any two consecutive years, individuals who at the beginning
of such a period constitute the Board of Directors of the Corporation (“Board”)
cease for any reason to constitute at least a majority of the Board, unless the
election, or the nomination for election by the shareholders of the Corporation,
of each new member of the Board (“Director”) was approved by a vote of at least
two-thirds (2/3) of the Directors then still in office (1) who were Directors at
the beginning of the period or (2) whose election or nomination was previously
so approved; or
 
c.           the consummation of any consolidation or merger of the Corporation
other than a merger or consolidation which would result in the holders of the
voting securities of the Corporation outstanding immediately prior thereto
continuing to directly or indirectly hold at least seventy percent (70%) of the
Combined Voting Power of the Corporation, the surviving entity in the merger or
consolidation or the parent of such surviving entity outstanding immediately
after the merger or consolidation; or
 
d.           (1) the consummation of any sale, lease, exchange or other transfer
(in one or a series of related transactions) of all or substantially all of the
assets of the Corporation or (2) the approval of the shareholders of the
Corporation of a plan of  liquidation or dissolution of the Corporation.
 
(4)           “Change in Control Date” shall mean the date on which a Change in
Control occurs.
 
(5)           “Combined Voting Power” shall mean the combined voting power of
the Corporation’s or other relevant entity’s then outstanding voting securities.
 
(6)           “Covered Period” shall mean the period commencing with the Change
in Control Date and terminating two (2) years following said commencement;
provided, however, that if a Change in Control occurs and Executive Officer’s
employment with the Corporation or the employing subsidiary is subject to an
Involuntary Termination before the Change in Control Date but on or after a
Potential Change in Control Date, and if it is reasonably demonstrated by the
Executive Officer that such termination (i) was at the request of a third party
who has taken steps reasonably calculated to effect a Change in Control, or (ii)
otherwise arose in connection with or in anticipation of a Change in Control,
then the Covered Period shall mean, as applied to Executive Officer, the
two-year period beginning on the date immediately before the Potential Change in
Control Date.
 
(7)           “Disability” shall mean the absence of the Executive Officer from
the Executive Officer’s duties with the Corporation or the employing subsidiary
on a full-time basis for 180 consecutive business days as a result of incapacity
due to physical or mental illness which is determined to be total and permanent
by a physician selected by the Corporation or its insurers and acceptable to the
Executive Officer or the Executive Officer’s legal representative.
 
(8)           “Executive Officer” shall mean officers in Officer Compensation
Bands I through II.
 

 
7

--------------------------------------------------------------------------------

 



 


 
(9)           “Good Reason” shall mean any one or more of the following which
takes place within the Covered Period:
 
a.           A material diminution in the Executive Officer’s base compensation;


b.           A material diminution in the Executive Officer’s authority, duties,
or responsibilities;


c.           A material diminution in the authority, duties, or responsibilities
of the supervisor to whom the Executive Officer is required to report, including
a requirement that the Executive Officer report to a corporate officer or
employee instead of reporting directly to the Board of Directors of the
Corporation (in the case of an Executive Officer reporting to such Board of
Directors);


d.           A material diminution in the budget over which the Executive
Officer retains authority;


e.           A material change in the geographic location at which the Executive
Officer must perform the services; or


f.           Any other action or inaction that constitutes a material breach by
the Corporation of this Policy;


provided, however, that the Executive Officer must provide notice to the
Corporation of the existence of the applicable condition described in this
Section 3(a)(9) within 90 days of the initial existence of the condition, upon
the notice of which the Corporation shall have 30 days during which it may
remedy the condition and, if remedied, Good Reason shall not exist.


(10)            “Involuntary Termination” shall mean a termination (i) by the
Corporation without Cause, or (ii) by Executive Officer following Good Reason;
provided, however, the term "Involuntary Termination" shall not include
termination of Executive Officer’s employment due to Executive Officer’s death,
Disability, or voluntary retirement.
 
(11)           “Potential Change in Control” shall mean the earliest to occur
of  (i) the date on which the Corporation executes an agreement or letter of
intent, where the consummation of the transaction described therein would result
in the occurrence of a Change in Control, (ii) the date on which the Board of
Directors approves a transaction or series of transactions, the consummation of
which would result in a Change in Control, or (iii) the date on which a tender
offer for the Corporation’s voting stock is publicly announced, the completion
of which would result in a Change in Control; provided, however, that if such
Potential Change in Control terminates by its terms, such transaction shall no
longer constitute a Potential Change in Control.
 

 
8

--------------------------------------------------------------------------------

 
 
(12)           “Potential Change in Control Date” shall mean the date on which a
Potential Change in Control occurs.
 
(13)           “Reference Salary” shall mean the greater of (i) the annual rate
of Executive Officer’s base salary from the Corporation or the employing
subsidiary in effect immediately before the date of Executive Officer’s
Involuntary Termination, or (ii) the annual rate of Executive Officer’s base
salary from the Corporation or the employing subsidiary in effect immediately
before the Change in Control Date.
 
(14)           “Termination Date” shall be the date specified in the written
notice of termination of Executive Officer’s employment given by either party in
accordance with Section 3(b) of this Policy.
 
(b)           Notice of Termination.  During the Covered Period, in the event
that the Corporation (including an employing subsidiary) or Executive Officer
terminates Executive Officer’s employment with the Corporation or Employer, the
party terminating employment shall give written notice of termination to the
other party, specifying the Termination Date and the specific termination
provision in this Section 3 that is relied upon, if any, and setting forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive Officer’s employment under the provision so
indicated.  The Termination Date shall be determined as follows:  (i) if
Executive Officer’s employment is terminated for Disability, thirty (30) days
after a Notice of Termination is given (provided that Executive Officer shall
not have returned to the full-time performance of Executive Officer’s duties
during such 30-day period); (ii) if Executive Officer’s employment is terminated
by the Corporation in an Involuntary Termination, thirty days after the date the
Notice of Termination is received by Executive Officer (provided that the
Corporation may provide Officer with pay in lieu of notice, which shall be paid
in a lump sum together with the payment described in Section 3(c)(1) below); and
(iii) if Executive Officer’s employment is terminated by the Corporation for
Cause (as defined in this Section 3), the date specified in the Notice of
Termination, provided, that the events or circumstances cited by the Board of
Directors as constituting Cause are not cured by Executive Officer during any
cure period that may be offered by the Board of Directors.  The Date of
Termination for a resignation of employment other than for Good Reason shall be
the date set forth in the applicable notice, which shall be no earlier than ten
(10) days after the date such notice is received by the Corporation, unless
waived by the Corporation.
 
During the Covered Period, a notice of termination given by Executive Officer
for Good Reason shall be given within 90 days after occurrence of the event on
which Executive Officer bases his notice of termination and shall provide a
Termination Date of thirty (30) days after the notice of termination is given to
the Corporation (provided that the Corporation may provide Officer with pay in
lieu of notice, which shall be paid in a lump sum together with the payment
described in Section 3(c)(1) below).
 
(c)           Corporation’s Obligations.  If Executive Officer separates from
service due to an Involuntary Termination within the Covered Period, then the
Corporation shall provide Executive Officer the following benefits:
 

 
9

--------------------------------------------------------------------------------

 
 
(1)           The Corporation shall pay to the Executive Officer a lump sum in
cash within thirty (30) days after the Executive Officer’s separation from
service:
 
a.           the sum of (1) any earned but unpaid base salary through the
Termination Date at the rate in effect at the time of the notice of termination
to the extent not theretofore paid; (2) the Executive Officer’s pro-rated target
bonus under the Short-Term Incentive Plan of the Corporation, an Affiliate, or a
predecessor, for the fiscal year in which the Termination Date occurs (the
“Target Bonus”); and (3) any accrued but unpaid vacation pay, in each case to
the extent not theretofore paid;
 
b.           the amount equal to the product of (1) two and (2) the sum of (x)
the Reference Salary and (y) the Target Bonus; and
 
c.           a lump sum cash payment equal to the estimated value of 18
months’of COBRA premiums for the Officer, based on the Officer’s beneit levels
at the time of termination (with such payment subject to taxation under
applicable law), if any;
 
(2)           Executive Officer shall be eligible to receive such career
transition services as the Corporation’s Senior Human Resources Officer shall
determine is appropriate (if any), provided that payment of such services will
only be made to the extent the Officer actually incurs an expense and then only
to the extent incurred and paid within the time limit set forth in Treasury
Regulation Section 1.409A-1(b)(9)(v)(E).  Any such services, to the extent they
are not exempt under Treasury Regulation Section 1.409A-1(b)(9)(v)(A) or (D),
shall be structured to comply with the requirements of Treasuary Regulation
Section 1.409A-3(i)(1)(iv) and, if applicable, shall be subject to the six-month
delay described in Code Section 409A(a)(2)(B)(i).
 
(3)           Remedies.  The Executive Officer shall be entitled to recover
damages for late or nonpayment of amounts which the Corporation is obligated to
pay hereunder.  The Executive Officer shall also be entitled to seek specific
performance of the Corporation’s obligations and any other applicable equitable
or injunctive relief.
 
(d)           Adjustment for Excise Taxes.
 
(1)            “Best-Net Provision”
 
Subject to Section 3(d)(2) below, in the event that the payments and other
benefits provided for in this Policy or otherwise payable to Executive Officer
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) would be subject
to the excise tax imposed by Section 4999 of the Code, then Executive Officer’s
payments and benefits under this Policy or otherwise payable to Executive
Officer outside of this Policy shall be either delivered in full (without the
Corporation paying any portion of such excise tax), or delivered as to 2.99
times of Executive's base amount (within the meaning of Section 280G of the
Code) so as to result in no portion of such payments and benefits being subject
to such excise tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and such excise tax, results in
the receipt by Executive Officer on an after-tax basis of the greatest amount of
payments and benefits,

 
10

--------------------------------------------------------------------------------

 
 
 
notwithstanding that all or some portion of such payments and benefits may
subject to such excise tax. Unless the Corporation and Executive Officer
otherwise agree in writing, any determination required under this
Section 3(d)(1) shall be made in writing by Deloitte & Touche (the “Accounting
Firm”), whose determination shall be conclusive and binding upon Executive
Officer and the Corporation for all purposes. For purposes of making the
calculations required by this Section 3(d)(1), the Accounting Firm may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Corporation and Executive Officer shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make a determination under this
Section 3(d)(1).


Any reduction in payments and/or benefits shall occur in the following order as
reasonably determined by the Accounting Firm: (1) reduction of cash payments,
(2) reduction of non-cash/non-equity-based payments or benefits, and (3)
reduction of vesting acceleration of equity-based awards; provided, however,
that any non-taxable payments or benefits shall be reduced last in accordance
with the same categorical ordering rule.  In the event items described in (1) or
(2) are to be reduced, reduction shall occur in reverse chronological order such
that the payment or benefit owed on the latest date following the occurrence of
the event triggering the excise tax will be the first payment to be reduced
(with reductions made pro-rata in the event payments are owed at the same
time).  In the event that acceleration of vesting of equity-based awards is to
be reduced, such acceleration of vesting shall be cancelled in a manner such as
to obtain the best economic benefit for the officer (with reductions made
pro-rata if economically equivalent), as determined by the Accounting Firm.
 
4.           Administration.  The Policy shall be administered by the Senior
Human Resources Officer of the Corporation (“Administrator”), who shall have the
authority to interpret the Policy and make and revise such rules as may be
reasonably necessary to administer the Policy.  The Administrator shall have the
duty and responsibility of maintaining records, making the requisite
calculations, securing Officer releases, and disbursing payments hereunder.  The
Administrator’s interpretations, determinations, rules, and calculations shall
be final and binding on all persons and parties concerned.
 
 5.          No Mitigation.  Payment of the amounts and benefits under
Section2(a) and Section 3 (except as otherwise provided in Section 2(a)(5))
shall not be subject to offset, counterclaim, recoupment, defense or other
claim, right or action which the Corporation or an Employer may have and shall
not be subject to a requirement that Officer mitigate or attempt to mitigate
damages resulting from Officer’s termination of employment.
 
6.          Amendment and Termination.  The Corporation, acting through its
Compensation Committee, reserves the right to amend or terminate the Policy at
any time; provided, however, that any amendment which would reduce the aggregate
level of benefits, or terminate the Policy, shall not become effective prior to
the third anniversary of the Corporation giving notice to Officers of such
amendment or termination.
 
7.          Successors.  The Corporation will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or
 

 
11

--------------------------------------------------------------------------------

 
 
 
assets of the Corporation expressly to assume and to agree to perform its
obligations under this Policy in the same manner and to the same extent that the
Corporation would be required to perform such obligations if no such succession
had taken place; provided, however, that no such assumption shall relieve the
Corporation of its obligations hereunder.  As used herein, the “Corporation”
shall mean the Corporation as hereinbefore defined and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform its
obligations by operation or law or otherwise.
 
This Policy shall inure to the benefit of and be binding upon the Officer (and
Officer’s personal representatives and heirs), Corporation and its successors
and assigns, and any such successor or assignee shall be deemed substituted for
the Corporation under the terms of this Policy for all purposes.  As used
herein, “successor” and “assignee” shall include any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires the stock of the Corporation or to
which the Corporation assigns this Policy by operation of law or otherwise.  If
Officer should die while any amount would still be payable to Officer hereunder
if Officer had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with this Policy to Officer’s devisee,
legatee or other designee, or if there is no such designee, to Officer’s estate.
 
8.           Nonassignability of Benefits.  The payments under this Policy or
the right to receive future payments under this Policy may not be anticipated,
alienated, pledged, encumbered, or subject to any charge or legal process, and
if any attempt is made to do so, or a person eligible for payments becomes
bankrupt, the payments under the Policy of the person affected may be terminated
by the Administrator who, in his or her sole discretion, may cause the same to
be held if applied for the benefit of one or more of the dependents of such
person or make any other disposition of such benefits that he or she deems
appropriate.
 
9.           Nonguarantee of Employment.  Officers covered by the Policy are
at-will employees, and nothing contained in this Policy shall be construed as a
contract of employment between the Officer and the Corporation (or, where
applicable, a subsidiary or affiliate of the Corporation), or as a right of the
Officer to continued employment, or to remain as an Officer, or as a limitation
on the right of the Corporation (or a subsidiary or affiliate of the
Corporation) to discharge Officer at any time, with or without cause.
 
10.         Benefits Unfunded and Unsecured.  The payments under this Policy are
unfunded, and the interest under this Policy of any Officer and such Officer’s
right to receive payments under this Policy shall be an unsecured claim against
the general assets of the Corporation.
 
11.         Applicable Law.  All questions pertaining to the construction,
validity, and effect of the Policy shall be determined in accordance with the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the state of California.
 
12.         Arbitration.  With the exception of any request for specific
performance, injunctive or other equitable relief, any dispute or controversy of
any kind arising out of or related to this Policy, Officer’s employment with the
Corporation (or with the employing subsidiary), the termination thereof or any
claims for benefits shall be resolved exclusively by final and binding
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration
 

 
12

--------------------------------------------------------------------------------

 
 
Association then in effect.  Provided, however, that in making their
determination, the arbitrators shall be limited to accepting the position of the
Officer or the position of the Corporation, as the case may be.  The only claims
not covered by this Section 12 are claims for benefits under workers’
compensation or unemployment insurance laws; such claims will be resolved under
those laws.  The place of arbitration shall be San Francisco,
California.  Parties may be represented by legal counsel at the arbitration but
must bear their own fees for such representation.  The prevailing party in any
dispute or controversy covered by this Section 12, or with respect to any
request for specific performance, injunctive or other equitable relief, shall be
entitled to recover, in addition to any other available remedies specified in
this Policy, all litigation expenses and costs, including any arbitrator or
administrative or filing fees and reasonable attorneys’ fees.  Such expenses,
costs and fees, if payable to Officer, shall be paid  within 60 days after they
are incurred.  Both the Officer and the Corporation specifically waive any right
to a jury trial on any dispute or controversy covered by this Section
12.  Judgment may be entered on the arbitrators’ award in any court of competent
jurisdiction.
 
 13.          Reimbursements and In-Kind Benefits.  Notwithstanding any other
provision of this Policy, all reimbursements and in-kind benefits provided under
this Policy shall be made or provided in accordance with the requirements of
Code Section 409A, including, where applicable, the requirement that (i) the
amount of expenses eligible for reimbursement and the provision of benefits in
kind during a calendar year shall not affect the expenses eligible for
reimbursement or the provision of in-kind benefits in any other calendar year;
(ii) the reimbursement for an eligible expense will be made on or before the
last day of the calendar year following the calendar year in which the expense
is incurred (or by such earlier time set forth in this Policy); (iii) the right
to reimbursement or right to in-kind benefit is not subject to liquidation or
exchange for another benefit; and (iv) each reimbursement payment or provision
of in-kind benefit shall be one of a series of separate payments (and each shall
be construed as a separate identified payment) for purposes of Code Section
409A.
 
14.         Separate Payments.  Each payment and benefit under this Policy shall
be a “separate payment” for purposes of Code Section 409A.
 


 



 
13

--------------------------------------------------------------------------------

 

APPENDIX A
 
PARTICIPATING EMPLOYERS
 


PG&E Corporation
Pacific Gas and Electric Company
PG&E Corporation Support Services, Inc.





 
 

--------------------------------------------------------------------------------

 
